Case: 14-30032   Document: 00512911094    Page: 1   Date Filed: 01/22/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 14-30032                    United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
WILLIE MECHE,                                                   January 22, 2015
                                                                  Lyle W. Cayce
             Plaintiff - Appellant Cross-Appellee                      Clerk

v.

ALEX DOUCET; KEY MARINE SERVICES, L.L.C.,

             Defendants - Appellees Cross-Appellants




                Appeals from the United States District Court
                    for the Western District of Louisiana


Before DAVIS, WIENER, and HAYNES, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
      Plaintiff-Appellant/Cross-Appellee Willie Meche (“Meche”) filed this
action seeking maintenance and cure and damages under the Jones Act and
general maritime law against his former employer, Defendant-Appellee/Cross-
Appellant Key Marine Services, L.L.C. (“Key”), and his former supervisor,
Defendant-Appellee/Cross-Appellant Alex Doucet (“Doucet”). Following a
bench trial, the district court ruled in Meche’s favor and against Key and
Doucet on his maintenance and cure claims, but against Meche on his
unseaworthiness and Jones Act negligence claims. In addition to awarding
maintenance and cure, the district court awarded Meche punitive damages,
    Case: 14-30032       Document: 00512911094   Page: 2   Date Filed: 01/22/2015



                                  No. 14-30032
attorney’s fees, costs, and pre- and post-judgment interest against both
Defendants.
      Meche now appeals every adverse aspect of the district court’s judgment.
Key and Doucet cross-appeal and challenge the district court’s judgment on
several grounds. For the reasons described below, we vacate the entire
judgment against both Doucet and Key. We affirm the district court’s judgment
in all other respects.


                                        I.
      Meche was the captain of the crew boat MISS CATHERINE, a vessel
which served a drilling rig off the coast of Louisiana. On June 20, 2008, the
vessel was tied to the rig, which was under tow to a new location near Cote
Blanche, Louisiana. Meche claims that he injured his back on this date while
lifting a hatch cover to check the oil on the vessel. Meche alleged that stormy
conditions caused a five foot wave to hit the vessel and throw him over a
railing.
      Meche filed suit against Key (Meche’s employer and the owner of the
vessel) and Doucet (Meche’s supervisor and the toolpusher on the rig under
tow at the time of Meche’s injury). Meche asserted claims under the Jones Act
and general maritime law, including a claim for maintenance and cure, against
both Defendants. Key and Doucet denied that the incident ever occurred and
argued that Meche forfeited his right to maintenance and cure by lying about
his preexisting spinal injuries on his pre-employment application and medical
questionnaire.
       The district court held a bench trial and issued findings of fact and
conclusions of law. The court first found that Meche’s testimony that he was
thrown over the railing by a five foot wave was incredible because it conflicted
with his contemporaneous descriptions of the incident, which all stated that he
                                        2
    Case: 14-30032     Document: 00512911094    Page: 3   Date Filed: 01/22/2015



                                 No. 14-30032
had strained his back lifting a hatch cover to check the vessel’s oil. The court
also found that the weather and seas were calm at the time of Meche’s injury,
which further undermined Meche’s testimony. Consistent with its finding that
Meche merely strained his back while lifting the hatch cover, the district court
concluded that Defendants were not negligent and that the vessel was not
unseaworthy.
      However, the court found that Meche aggravated his preexisting spinal
injury when he lifted the hatch cover on the vessel. The court therefore ruled
that Meche could recover maintenance and cure from both Key and Doucet.
      The court rejected Defendants’ argument that Meche forfeited his right
to maintenance and cure by lying about his preexisting medical conditions on
his pre-employment questionnaire. The court found that Key “did not require
a pre-employment medical examination or interview.” The court also found
that “Meche did not consider his pre-existing condition to be a matter of
importance.” As a result, the district court concluded that “Meche did not
intentionally conceal his medical history” and was therefore entitled to
maintenance and cure.
      The court further concluded that Key and Doucet had wrongfully refused
to pay Meche maintenance and cure in bad faith. The court accordingly
awarded Meche punitive damages and attorney’s fees against both Defendants.
Finally, the court awarded Meche pre-judgment interest, post-judgment
interest, and costs.
      Meche then appealed, and Key and Doucet cross-appealed.




                                       3
     Case: 14-30032        Document: 00512911094          Page: 4     Date Filed: 01/22/2015



                                        No. 14-30032
                                               II.
       “The standard of review for a bench trial is well established: Findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” 1 “A
finding is clearly erroneous if it is without substantial evidence to support it,
the court misinterpreted the effect of the evidence, or this court is convinced
that the findings are against the preponderance of credible testimony.” 2 “A
district court finding may also be disregarded if it is infected by legal error.” 3


                                              III.
       Before turning to the merits of Meche’s substantive claims, we must first
consider Meche’s argument that the district court impermissibly relied on
evidence outside the record to evaluate his credibility. As noted above, the
district court found that Meche provided multiple inconsistent accounts of the
events surrounding his June 20, 2008 injury. In a recorded statement to a Key
employee the day after the injury, Meche stated that he had strained his back
while lifting a hatch cover. Meche’s incident report to Key from that date
corroborates his initial statement that he merely strained his back, as does his
statement to his physician on that date. By contrast, Meche recounted a very
different story at trial: that the vessel turned against a five foot wave in severe
weather, which threw him over a railing. Meche told his son, Bertrand, a third
story: that the hatch fell on him and injured his back.
       No one witnessed Meche’s injury. Therefore, the district court’s
determination of what happened on June 20, 2008 depended entirely upon



       1 Aransas Project v. Shaw, 756 F.3d 801, 813 (5th Cir.), reh’g denied, --- F.3d ----, 2014
WL 7172014 (5th Cir. Dec. 15, 2014) (quoting Kona Tech. Corp. v. S. Pac. Transp. Co., 225
F.3d 595, 601 (5th Cir. 2000)).
       2 Id. (quoting Petrohawk Props., L.P. v. Chesapeake La., L.P., 689 F.3d 380, 388 (5th

Cir. 2012)).
       3 Id. (citing Elvis Presley Enters., Inc. v. Capece, 141 F.3d 188, 196 (5th Cir. 1998)).

                                               4
    Case: 14-30032     Document: 00512911094     Page: 5   Date Filed: 01/22/2015



                                  No. 14-30032
Meche’s credibility. Because of “Meche’s conflicting accounts of the
unwitnessed accident and the inconsistencies in his various statements and
testimony,” the district court had “serious doubts about whether or not an
accident occurred and about his claims of negligence on the part of [Key].” The
court accordingly found that “the only consistency in Meche’s statements and
testimony related to the incident is that . . . he felt a pain in his lower back
while raising a hatch cover on the M/S MISS CATHERINE to perform routine
maintenance.”
      Meche argues that the district court should not have relied on Bertrand’s
statement that the hatch fell on Meche when evaluating Meche’s credibility
because the parties did not introduce Bertrand’s deposition testimony at trial.
We conclude that the court’s finding that Meche merely strained his back while
lifting a hatch cover is not clearly erroneous because, as described above, the
record evidence supporting this finding is overwhelming even without
Bertrand’s deposition testimony.


                                       IV.
      Meche also argues that the district court “erroneously relied on weather
reports that calculated weather in the wrong area,” rather than at the location
where Meche sustained his injury. The district court, relying in part on the
expert testimony of meteorologist Rob Perillo, made the following factual
finding: “Based on the buoy reports and forecasts for June 20, 2008, winds were
light and variable 5-10 knots and seas 1-2 feet.” This finding belied Meche’s
assertion that a five foot wave tossed him over a railing during a severe storm,
and supported the court’s finding that Meche merely strained his back while
lifting a hatch cover on the vessel.
      We reject Meche’s challenge. Meche did not establish at trial that Perillo
measured the weather at an incorrect location. To the contrary, Perillo testified
                                       5
    Case: 14-30032       Document: 00512911094   Page: 6   Date Filed: 01/22/2015



                                  No. 14-30032
on redirect examination that his analysis would cover the area where Meche’s
injury occurred. The district court was consequently entitled to give Perillo’s
testimony whatever weight it deemed appropriate.
      Moreover, the trial record contains other evidence that the weather was
calm at the time and place Meche sustained his injury, namely the nearly
contemporaneous incident report and another meteorologist’s expert report
tendered by Defendants. The district court’s findings regarding the weather
and condition of the seas at the time and location of the incident are therefore
not clearly erroneous.


                                       V.
      Meche argues next that the vessel was unseaworthy in a number of
respects, and that the district court’s contrary finding is clearly erroneous. He
first argues that the vessel was unseaworthy because it was inadequately lit.
He contends that “[t]he lack of lights specifically prevented [him] from seeing
the ocean and any wave action.” He asserts that, if he had “been able to see the
waves[,] he could have braced himself and not injured his back by holding the
hatch.” Given the district court’s finding that Meche was not injured by the
claimed wave action, Meche’s purported inability to see the waves in the
darkness is immaterial. The district court therefore did not err by rejecting
this claim.
      Meche next argues that the vessel was unseaworthy because Doucet
ordered him to lift the hatch by himself. He asserts that lifting the hatch was
a two-person job. The district court specifically found that “[l]ifting the hatch
covers was a one man operation which [Meche] performed daily as part of his
job duties as the vessel captain,” and that there was nothing unreasonably
dangerous about lifting the hatch. The trial record supports the district court’s
finding. Thus, Doucet’s alleged order that Meche lift the hatch by himself did
                                       6
     Case: 14-30032       Document: 00512911094         Page: 7    Date Filed: 01/22/2015



                                      No. 14-30032
not render the vessel unseaworthy. The district court’s reasonable finding that
lifting the hatch covers was a routine, one-person job also resolves Meche’s
related claim that Doucet should have supervised Meche as he performed the
task.
        Finally, Meche contends that the vessel was unseaworthy because it was
leaking oil. “Had the engine not excessively leaked oil,” he argues, he “would
not have been required to service it on every vessel use,” and therefore would
not have sustained an injury on June 20, 2008. However, Meche’s injury was
not “a direct result or a reasonably probable consequence” of the leaking oil. 4
Meche was injured not by the oil itself, but by straining his back lifting the
hatch. As explained above, the district court reasonably found that there was
nothing unreasonably dangerous about lifting the hatch. Thus, even if the
leaking oil required Meche to lift the hatch more often, it did not render the
vessel unseaworthy.
        Thus, the district court properly ruled against Meche on all of his
unseaworthiness claims.


                                            VI.
        Similarly, the district court’s finding that Defendants were not negligent
is fully supported by the record. Given the mechanism of the injury – lifting a
hatch cover – the district court’s conclusion that the routine task of lifting a
hatch cover to check the oil did not raise an inference of negligence on the part
of Defendants is fully supported. 5




        4See Phillips v. W. Co. of N. Am., 953 F.2d 923, 928 (5th Cir. 1992) (quoting Johnson
v. Offshore Express, Inc., 845 F.2d 1347, 1354 (5th Cir 1988)).
       5 Although the district court based its judgment on its finding that Meche “was not

ordered to check the oil and . . . it was his decision to do so,” we may affirm a judgment
following a bench trial upon any basis supported by the record. Mandel v. Thrasher (In re
                                             7
     Case: 14-30032       Document: 00512911094         Page: 8     Date Filed: 01/22/2015



                                       No. 14-30032


                                            VII.
       We next consider whether the district court erred by awarding Meche
maintenance and cure. “Maintenance and cure is a contractual form of
compensation afforded by the general maritime law to seamen who fall ill or
are injured while in the service of a vessel.” 6 “Maintenance is a daily stipend
for living expenses,” whereas “cure is the payment of medical expenses.” 7
       The vessel owner’s obligation to provide this compensation does
       not depend on any determination of fault, but rather is treated as
       an implied term of any contract for maritime employment. 8 A
       seaman may recover maintenance and cure even for injuries or
       illnesses pre-existing the seaman’s employment unless that
       seaman knowingly or fraudulently concealed his condition from
       the vessel owner at the time he was employed. 9

                                             A.
       We must first vacate the maintenance and cure award against Doucet.
To reiterate, Doucet was Meche’s immediate supervisor and the toolpusher on
duty on the rig under tow at the time of Meche’s injury. It is hornbook law
that the maintenance and cure duty extends only to the seaman’s employer,
or, in some cases, to the vessel in rem. 10 Because Doucet was not Meche’s
employer, he cannot be liable for maintenance and cure. It follows that we


Mandel), 578 F. App’x 376, 382, 385 (5th Cir. 2014) (citing United States v. Chacon, 742 F.3d
219, 220 (5th Cir. 2014)).
       6 Jauch v. Nautical Servs., Inc., 470 F.3d 207, 212 (5th Cir. 2006) (citing McCorpen v.

Cent. Gulf S.S. Corp., 396 F.2d 547, 548 (5th Cir. 1968)).
       7 Lodrigue v. Delta Towing, L.L.C., No. Civ.A.03–0363, 2003 WL 22999425, at *6 n.51

(E.D. La. Dec. 19, 2003) (citing Guevara v. Maint. Overseas Corp., 59 F.3d 1496, 1499 (5th
Cir. 1995), abrogated on other grounds by Atl. Sounding Co. v. Townsend, 557 U.S. 404
(2009)).
       8 For that reason, we reject Defendants’ argument that the district court’s ruling on

Meche’s negligence claim requires us to vacate the maintenance and cure award.
       9 Jauch, 470 F.3d at 212 (citing McCorpen, 396 F.2d at 548).
       10 See GILMORE & BLACK, THE LAW OF ADMIRALTY 284-87 (2d ed. 1975); BENEDICT ON

ADMIRALTY § 42, 4-5 (7th ed. 2013); FRANK L. MARAIST ET AL., ADMIRALTY 221 (6th ed. 2010).
                                              8
    Case: 14-30032      Document: 00512911094        Page: 9    Date Filed: 01/22/2015



                                    No. 14-30032
must vacate the award of punitive damages, attorney’s fees, pre- and post-
judgment interest, and costs against him as well.


                                           B.
      We next consider whether the district court properly held Key liable to
Meche for maintenance and cure. In McCorpen v. Central Gulf Steamship
Corp., we held that a seaman who “knowingly fail[s] to disclose a pre-existing
physical disability during his [or her] pre-employment physical examination”
may not recover maintenance and cure. 11 Key argues that the McCorpen rule
precludes Meche from obtaining maintenance and cure in this case. For the
following reasons, we agree.


                                           1.
      In order to establish a McCorpen defense, an employer must show
      that (1) the claimant intentionally misrepresented or concealed
      medical facts; (2) the non-disclosed facts were material to the
      employer’s decision to hire the claimant; and (3) a connection exists
      between the withheld information and the injury complained of in
      the lawsuit. 12

However,
      [i]n cases involving a pre-existing illness or other disability, the
      courts have made a distinction between nondisclosure and
      concealment. Where the shipowner does not require a pre-
      employment medical examination or interview, the rule is that a
      seaman must disclose a past illness or injury only when in his own
      opinion the shipowner would consider it a matter of importance. .
      . . On the other hand, where the shipowner requires a seaman to
      submit to a pre-hiring medical examination or interview and the
      seaman intentionally misrepresents or conceals material medical
396 F.2d at 548.
      11

       Brown v. Parker Drilling Offshore Corp., 410 F.3d 166, 171 (5th Cir. 2005) (citing
      12

McCorpen, 396 F.2d at 548-49).
                                           9
    Case: 14-30032      Document: 00512911094        Page: 10     Date Filed: 01/22/2015



                                     No. 14-30032
      facts, the disclosure of which is plainly desired, then he is not
      entitled to an award of maintenance and cure. 13

Thus, in the nondisclosure context, the defendant must prove that the plaintiff
subjectively believed that her employer would deem her medical condition a
matter of importance. 14 The intentional misrepresentation/concealment
standard, by contrast, is purely objective. 15 Our task is to decide which of the
two standards applies in this case.
      The district court found that Key “did not require a pre-employment
medical examination or interview,” and therefore applied the subjective
nondisclosure standard. The court found that, “because [Key] never questioned
Meche about any medical problems, but rather allowed him to continue
working as a boat captain just as he had done for [his prior employer, Moncla
Marine (“Moncla”)] since 2006, Meche did not believe [Key] considered his
existing medical problems a matter of importance.” As a result, the court
concluded that Meche could recover maintenance and cure.
      Key argues that the district court should instead have applied the
objective concealment standard. Although Key did not subject Meche to a pre-
employment examination or interview, its predecessor, Moncla, did. Several
months after Moncla hired Meche, Key purchased Moncla’s marine division
and thereby “acquired all of its assets and all of its liabilities.” After reviewing
Moncla’s pre-employment medical examination protocols and deeming them
sufficient, Key hired Meche, along with Moncla’s other former employees,
without subjecting them to updated medical examinations. 16 Key therefore



      13  McCorpen, 396 F.2d at 548-49.
      14  See Brown, 410 F.3d at 174 (quoting Vitcovich v. Ocean Rover O.N., No. 94-35047,
106 F.3d 411, 1997 WL 21205, at *3 (9th Cir. Jan. 14, 1997)).
       15 See id. (quoting Vitcovich, 1997 WL 21205, at *3).
       16 At trial, a Key employee described the acquisition process as follows:



                                           10
    Case: 14-30032        Document: 00512911094            Page: 11      Date Filed: 01/22/2015



                                        No. 14-30032
argues      that   a    misrepresentation         to    Moncla      is    tantamount           to   a
misrepresentation to Key for the purposes of the McCorpen defense.
       We agree. 17 As Key persuasively argues, it makes little economic or
logical sense to require a successor company to reexamine its predecessor’s
employees solely for the purpose of avoiding maintenance and cure liability for
their previously concealed medical conditions. 18 This is especially true when,
as here, the predecessor has recently received an application for employment
and conducted a thorough medical examination of the seaman, and the
successor relied on the seaman’s representations on the application and
questionnaire when deciding to retain him.
       More importantly, an intervening asset sale does not reduce the risk of
injury to the seaman or to others resulting from the injured seaman’s presence
on the ship. “Employers need to be certain that each employee is physically



       When we purchased the Moncla business, we brought all of our human
       resources personnel and our operations personnel into the – into what was the
       Moncla facility at that point in time . . . . We brought the personnel in, in shifts,
       and went through an on-boarding process where we completed the necessary
       documentation for our payroll processes, essentially.

       During our due diligence prior to the purchase of Moncla’s operations, we had
       assessed the training that Moncla was performing at the time, we had assessed
       their drug and alcohol testing protocols, and we had assessed their pre-
       employment physical capacity assessments, and we had determined that those
       were closely aligned with what Key was performing, so we had essentially
       accepted those such that we had them complete the necessary paperwork, put
       them in our payroll, and then brought them on essentially where is, as is, and
       made them Key employees.

       17See Lodrigue v. Delta Towing, L.L.C., No. Civ.A.03–0363, 2003 WL 22999425, at *1-
2, *10 (E.D. La. Dec. 19, 2003) (applying objective concealment standard and holding that
seaman intentionally concealed medical information from defendant where (1) prior employer
conducted medical examination; (2) plaintiff failed to disclose medical facts to prior employer;
and (3) defendant acquired prior employer’s assets and employees without conducting new
medical examinations).
       18 After all, a dishonest seaman who previously concealed his or her medical

information on a pre-employment questionnaire is unlikely to volunteer that information
during a subsequent reexamination.
                                               11
   Case: 14-30032         Document: 00512911094        Page: 12   Date Filed: 01/22/2015



                                      No. 14-30032
able to do the work, not only to protect the employer from liability, but also to
protect the employees. This is the purpose of the preemployment health
questionnaire, and of the McCorpen defense.” 19
      Meche’s arguments that an intervening asset sale should render the
McCorpen defense inapplicable because the successor employer did not itself
conduct a pre-employment medical examination are unpersuasive. He claims
that “allow[ing] a current employer to rely on previous employer’s [sic] medical
examination or history or physical would effectively punish a seaman for his
entire life for making a single mistake.” That concern is unfounded. The rule
we announce today only applies when a company purchases the division and
keeps the predecessor’s seamen in its employ. It would not, for example, punish
a seaman who leaves his or her employer for an entirely unrelated company.
      Therefore, an intervening asset sale does not automatically relieve a
seaman from the consequences of his or her prior intentional concealment of
material medical information. Because Moncla subjected Meche to a pre-
employment medical examination, and because Key acquired Moncla shortly
thereafter and relied on its prior medical examination when deciding to retain
Meche, Key is entitled to the benefit of the McCorpen defense based on the
representations Meche made in his employment application to Moncla. 20 The
district court should therefore have applied the objective intentional
concealment standard, not the subjective nondisclosure standard.


                                             2.
      “[W]here findings are infirm because of an erroneous view of the law, a
remand is the proper course unless the record permits only one resolution of



      19   Brown, 410 F.3d at 175.
      20   See Lodrigue, 2003 WL 22999425, at *1-2, *10.
                                             12
    Case: 14-30032       Document: 00512911094         Page: 13     Date Filed: 01/22/2015



                                      No. 14-30032
the factual issue.” 21 For the following reasons, the trial record unequivocally
establishes that Key satisfied all three elements of the McCorpen defense, so
we need not remand for additional factual findings.


                                             a.
       It is clear that Meche “intentionally misrepresented or concealed medical
facts.” 22 The intentional concealment prong of the McCorpen defense does not
require subjective intent to conceal. 23 The employer need only show that the
seaman “[f]ail[ed] to disclose medical information in an interview or
questionnaire that is obviously designed to elicit such information.” 24
       Meche clearly concealed information about his prior spinal injuries from
Moncla, and, by extension, from Key. The district court found that Meche
sustained three prior work-related low back and neck injuries between 1984
and 1994, before he applied to work for Moncla. Meche received disability
payments and sued his former employers for damages arising from these three
injuries. Meche settled one of these lawsuits for $140,000.00 and another
lawsuit for $30,000.00. Thus, Meche was clearly aware of his preexisting spinal
conditions at the time he applied to work for Moncla.
       Meche’s November 2006 pre-employment medical history questionnaire
for Moncla nevertheless falsely states that he had not previously sustained
“any low back injuries or trouble with [his] low back” or any “illness, injury, or
claim arising out of [his] employment.” Meche further swore on that




       21 See Pullman-Standard v. Swint, 456 U.S. 273, 292 (1982) (citing Kelley v. S. Pac.
Co., 419 U.S. 318, 331-32 (1974)).
       22 See Brown, 410 F.3d at 171 (citing McCorpen v. Cent. Gulf S.S. Corp., 396 F.2d 547,

548-49 (5th Cir. 1968)).
       23 Id. at 174 (quoting Vitcovich v. Ocean Rover O.N., No. 94-35047, 106 F.3d 411, 1997
WL 21205, at *3 (9th Cir. Jan. 14, 1997)).
       24 Id. (quoting Vitcovich, 1997 WL 21205, at *3).

                                             13
    Case: 14-30032      Document: 00512911094         Page: 14    Date Filed: 01/22/2015



                                     No. 14-30032
questionnaire that he did not “take any routine medication; prescribed or over
the counter,” even though he routinely used and filled prescriptions for
hydrocodone. Meche signed his name on the questionnaire below a notice
admonishing him that his “failure to answer truthfully any questions about
previous injuries, disabilities, or other medical conditions may result in
forfeiture of worker[’]s compensation benefits.”
         Meche argues that he did not intentionally conceal his medical history
from Moncla because he did not personally complete the written medical
questionnaire. Rather, the district court found that Meche’s daughter-in-law,
Lesly,
         filled out the Moncla employment questionnaire because Meche
         doesn’t read and write very well. Lesly Meche filled out the
         questionnaire for Meche and also filled out some of the paperwork
         at his physical examination. She began asking Meche the answers
         to the questions but before she finished, he was called to go for
         medical testing. She finished answering the questions herself and
         when Meche returned, he signed the questionnaire without
         reading it. She did not know whether or not Meche had neck or
         back problems.

         Meche “signed the [questionnaire] under the statement declaring that
all responses on the application were correct. Therefore, whether he personally
checked ‘No’ to the questions about his prior injuries is inconsequential; by
signing the final oath on the application, he averred that the information on
the application was correct.” 25 Because Meche in actuality “knew that the
information on the application was not correct,” Meche intentionally concealed
his prior injuries as a matter of law. 26




          Caulfield v. Kathryn Rae Towing, CIV. A. No. 88-5329, 1989 WL 121586, at *2 (E.D.
         25

La. June 6, 1989).
       26 Id.

                                            14
    Case: 14-30032        Document: 00512911094          Page: 15      Date Filed: 01/22/2015



                                        No. 14-30032
       We acknowledge that a seaman’s failure to disclose his or her medical
history on a pre-employment questionnaire does not necessarily amount to
intentional concealment when the seaman lacks the requisite literacy skills to
understand and complete the questionnaire. 27 Although the district court
found that Meche “doesn’t read and write very well,” it did not find, and the
record does not establish, that he lacked the literacy skills necessary to read
and review Lesly’s responses before swearing that her responses were correct.
To the contrary, Meche admitted at trial that he personally filled out a
different medical form for another employer detailing his prescription history
several months before applying to work for Moncla. Meche’s ability to
understand what he was signing is clear from the record. Thus, his
concealment of his medical history was intentional for the purposes of the
McCorpen defense.
       Meche also argues that he did not intentionally conceal his medical
history because the district court found that he orally disclosed his past
injuries and prior lawsuits to a Moncla representative before Moncla hired
him. We hold that if a seaman intentionally provides false information on a
pre-employment medical questionnaire and certifies that the information
therein is true and correct, that seaman may not later argue that his
concealment was not intentional based on his statement, which the employer
disputes, that he verbally disclosed medical information that contradicted the
written questionnaire. 28




       27   See McCorpen, 396 F.2d at 549-50 (citations omitted); Olympic Marine Co. v.
Credeur, Civ. A. No. 92-2062, 1992 WL 345322, at *2 (E.D. La. Nov. 10, 1992); Bychurch v.
Atl. Int’l Ltd., CIV. A. No. 89-0723, 1989 WL 113927, at *1 (E.D. La. Sept. 25, 1989); Caulfield,
1989 WL 121586, at *2.
        28 See Hughes v. Shaw Envtl., Inc., Civil Action No. 11-494, 2012 WL 729891, at *2-3

(E.D. La. Mar. 6, 2012); Russell v. Seacor Marine, Inc., No. Civ.A. 00-339, 2000 WL 1514712,
at *2 (E.D. La. Oct. 10, 2000).
                                              15
    Case: 14-30032       Document: 00512911094          Page: 16     Date Filed: 01/22/2015



                                       No. 14-30032


                                              b.
       Likewise, Key established at trial that the non-disclosed medical facts
were material to its decision to retain Meche as an employee after it acquired
Moncla’s marine division. 29 Although the district court noted Meche’s
testimony that he told “everything” about his preexisting spinal condition to
Michael Martens, the human resources representative at Moncla who hired
Meche, 30 the record shows that Meche also testified that Martens said Meche
needed to pass his physical to be hired. The record does not reflect that
Meche disclosed his prior medical history to the doctor performing his
physical. Therefore, we cannot conclude from this evidence that Meche’s prior
history was immaterial to the hiring decision.
       Furthermore, the trial record contains no competent evidence that Key
knew of Meche’s medical condition but nevertheless opted to hire him. 31 Nor
does the record suggest that Key knew of Moncla’s agreement to hire Meche
notwithstanding his prior spinal injuries. To the contrary, the record
establishes that Key did not know of Meche’s prior injuries, and would not
have hired him if it did. Meche’s “history of back injuries is the exact type of
information sought by employers like [Key]” when deciding whether to hire a
seaman. 32 “The fact that an employer asks a specific medical question on an
application, and that the inquiry is rationally related to the applicant's
physical ability to perform his job duties, renders the information material



       29 Brown, 410 F.3d at 171 (citing McCorpen, 396 F.2d at 548-49).
       30 Cf. Jauch v. Nautical Servs., Inc., 470 F.3d 207, 212 (5th Cir. 2006) (“If the vessel
owner would have employed the seaman even had the requested disclosure been made,
concealment will not bar the seaman’s recovery of maintenance and cure.”).
       31 Meche insists that a human resources representative who worked for both Key and

Moncla knew about Meche’s condition, but that employee did not participate in either Key’s
or Moncla’s decision to hire Meche.
       32 Brown, 410 F.3d at 175.

                                              16
     Case: 14-30032            Document: 00512911094         Page: 17     Date Filed: 01/22/2015



                                            No. 14-30032
for the purpose of this analysis.” 33 Key relied on Moncla’s employment
application, which specifically asked Meche about his preexisting condition
and ultimately listed Meche as “Employable Without Accommodation,” when
deciding to hire him. Thus, Meche concealed material information from Key.


                                                   c.
          Finally, “a connection exists between the withheld information and the
injury complained of in the lawsuit,” 34 because the district court found that
Meche “aggravated his pre-existing lumbar illness when he lifted the hatch
cover on the M/V MISS CATHERINE on June 20, 2008.” Therefore, Key
unequivocally satisfied the causation element of the McCorpen defense at
trial. 35
          Because Key established all three elements of its McCorpen defense, we
vacate the maintenance and cure award against Key, as well as the award of
pre- and post-judgment interest, costs, punitive damages, and attorney’s
fees. 36


                                                 VIII.
          In sum, we affirm the district court’s judgment to the extent the court
rejected Meche’s Jones Act negligence and unseaworthiness claims against




          33   Id.
          34   Id. at 171 (citing McCorpen v. Cent. Gulf S.S. Corp., 396 F.2d 547, 548-49 (5th Cir.
1968)).
         See id. at 176.
          35

          See Boudreaux v. Transocean Deepwater, Inc., 721 F.3d 723, 728 (5th Cir. 2013)
          36

(citing Morales v. Garijak, Inc., 829 F.2d 1355, 1358 (5th Cir. 1987), abrogated on other
grounds by Guevara v. Maritime Overseas Corp., 59 F.3d 1496 (5th Cir. 1995)) (holding that
“an employer is entitled to investigate a claim for maintenance and cure[,]” including the
applicability of the McCorpen defense, “before tendering any payments to the seaman –
without subjecting itself to liability for . . . punitive damages.”).
                                                  17
   Case: 14-30032     Document: 00512911094    Page: 18   Date Filed: 01/22/2015



                                No. 14-30032
Key and Doucet. We vacate the awards against Doucet and Key in their
entirety and render judgment in favor of Key and Doucet.
     AFFIRMED in part, VACATED in part, and JUDGMENT RENDERED
for Key and Doucet.




                                     18